 

 

 

 

 

 

 

 

 

USDC SDNY

DOCUMENT |
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

xX DATE FILED: Z |
ADAN PAULINO FLORES, ET AL., = 7
Plaintiffs,
ORDER
-against-

18-CV-0082 (AJN)(KNF)
338 8"! AVENUE CORP.,

Defendant.

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

To facilitate the Court’s review of the parties’ revised proposed settlement agreement, in this
Fair Labor Standards Act case, each plaintiff shall file, expeditiously, a copy of the fully executed
retainer agreement into which he entered with counsel. These agreements were requested by the
Court during the November 5, 2019 telephone conference, but were not supplied with the parties’
November 26, 2019 submissions.

Dated: New York, New York SO ORDERED:

December 6, 2019 oe L Loy
Cor te Al ak fo
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 

 
